Title: July—1798
From: Washington, George
To: 




1. Morning—Clear & wind Southerly Mer. 74. Day clear & very warm. Mer. 86 at Noon & 84 at Night. Mr. Fitzhugh of Chatham & Doctr. Welford dined here—as did Dr. Fld.


   
   Dr. Robert Wellford (1753–1823), originally of Hertfordshire, Eng., came to America as a surgeon with the British army under Gen. William Howe in 1776. While stationed in Philadelphia, Wellford distinguished himself for his treatment of sick and wounded American prisoners, and in 1781, after

resigning his commission, he established a practice in Fredericksburg. In 1794 GW chose him as surgeon general of the army called out to put down the Whiskey Rebellion, and in June 1799 GW, recommending him for the provisional army, wrote: “Doctor Wellford ranks high in his profession, and his Character as a friend to the Government and as a man of integrity, is, I believe, unimpeachable” (GW to James McHenry, 6 June 1799, DLC:GW; BLANTONWyndham B. Blanton. Medicine in Virginia in the Eighteenth Century. Richmond, 1931., 356–57). dr. fld.: GW probably means William Pinckard Flood. He may, however, be referring to either Richard Feild (1767–1829) or his brother Alexander Feild, both of whom received medical degrees from the University of Edinburgh.



 


2. Clear with very little wind & that southerly in the Morng. Mer. 79 at Noon 88 & at Night 86—clear.
 


3. Clear morning & but little wind—Mer. at 80–90 at Noon & 82 at N. Abt. 7 Oclock a Cloud arose wch. produced a good shower of Rain & pretty severe Thunder. Mrs. Fairfax, her Sister, daughter & widow Price Mrs.  Mr. Ferdd. Fairfax & Lady, and Mr. Jno. Herbert & his two Sisters dined here & returned.


   
   mrs. fairfax: After the death of his first wife, Elizabeth Cary Fairfax, Bryan Fairfax married Jane (Jenny) Dennison (sometimes Donaldson), who died in 1805, and who bore him a daughter, Anne, who appears here with her today. Mrs. Fairfax’s sister is probably the Miss Dennison who appears with her elsewhere in the diaries.


   
   
   widow price: probably Mrs. Mary Price, widow of David Price (d. 1785). In 1797 she was renting land in Fairfax County from Nicholas Fitzhugh, and in 1799 she was involved in a suit in Fairfax County court for nonpayment of tobacco (will of David Price, Fairfax Wills, Book E–1, 62–63, Vi Microfilm; Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 2:54, 63).



   
   Ferdinando Fairfax’s “Lady,” whom he married in 1796, was Elizabeth Blair Cary Fairfax (b. 1765), daughter of Col. Wilson Miles Cary (1734–1817) of Rich Neck, Ceely’s, and Carysbrook and his wife Sarah Blair Cary.



   
   These two sisters of John Carlyle Herbert were possibly the two oldest, Margaret and Sarah.



 


4. Morning clear—breeze from the No. but light—Mer. 78. 80 at Night. Went up to the Celebration of the anniversary of Independance and dined in the Spring Gardens near Alexa. with a large Compa. of the Civil & Military of Fairfax County.


   
   the celebration: “The auspicious morning was ushered in by a discharge of sixteen guns . . . Gen. Washington was escorted into town by a detachment from the troop of Dragoons. He was dressed in full uniform, and appeared in good health and spirits. At 10 o’clock . . . uniform companies paraded . . . the different corps were reviewed in King street by General Washington, and Col. Little, who expressed the highest satisfaction at their appearance and manoeuvering; after which they proceeded to the Episcopal Church, where a suitable discourse was delivered by the Rev. Dr. Davis.



   

   
   “A dinner was prepared at Spring Gardens by Mr. John Stavely; which, considering the number of citizens and military that partook of it (between 4 and 500) was conducted with the greatest propriety and decorum. Ludwell Lee, esq. presided at the head of the table—the foot was honored by Col. Charles Little . . . the troops went through a number of military evolutions during the day, with all of which the General was particularly pleased, and bestowed many encomiums on their martial appearance” (Claypoole’s American Daily Adv. [Philadelphia], 19 July 1798).



   
   Spring Gardens, a modest building surrounded by gardens set in the fields south of Alexandria, was a popular setting for large gatherings (see MOORE [1]Gay Montague Moore. Seaport in Virginia: George Washington’s Alexandria. 1949. Reprint. Charlottesville, Va., 1972., 197–98; POWELL [1]Mary G. Powell. The History of Old Alexandria, Virginia: From July 13, 1749 to May 24, 1861. Richmond, 1928., 134–35).



 


5. Morning lowering, with heavy rain about 3 Oclock for near half an hour. Mer. 74 in the M. & 73 at Night.
 


6. Morning Clear—Mer. 70 Wind Northerly. Pleasant & clear all day. Doctors Thornton & Dalson—Mr. Ludwell Lee, Lady & Miss Armistead, & Mr. David Randolph & a Son of Colo. R. Kidder Mead came here to Dinner. The two last proceeded to Alexa. afterwards.


   
   William Thornton (1759–1828), born in the Virgin Islands, raised in England, and educated in medicine in Scotland, came to America in 1787 and became a United States citizen the following year. Among his many

talents was architectural design, and in 1789 he won an award for his design for the Library Company of Philadelphia building. In 1793 his design, preferred by both GW and Jefferson, was accepted for the United States Capitol and, although later modified, was the basis for that building. In 1794 GW appointed Thornton a commissioner for the District of Columbia, where he soon settled. From 1802 until his death he was director of the United States patent office. Most of Thornton’s subsequent architectural work, primarily residential, grew out of his associations with GW and his connections, particularly GW’s double town house (1798–99), John Tayloe’s Octagon House (1798–1800), Woodlawn (c.1805) for Lawrence and Eleanor Parke Custis Lewis, and Tudor Place (c.1805–15) for Thomas and Martha Parke Custis Peter. doctors thornton & dalson: Anna Maria Brodeau Thornton records in her diary that on this day her husband Dr. William Thornton and Dr. Dawson went to Mount Vernon. She had identified Dr. Dawson when he came to visit their home at the beginning of February as “of Tortola” in the British Virgin Islands (DLC: William Thornton Papers).



   
   After the death of his first wife, none of whose children survived infancy, Richard Kidder Meade married, in 1780, Mary Grymes Randolph, widow of William Randolph of Chatsworth. Among their eight children were three sons who survived infancy: Richard Kidder Meade (1784–1833), William Meade (1789–1862), later the third bishop of the Protestant Episcopal Church in Virginia, and David Meade (1793–1837).



 


7. Morng. Clear & but little Wind. Mer. at 68 in the Morng.—clear all day. Mr. R. Bland Lee & Mr. Hodgden came here to dinner & Mr. Ludwell Lee & Lady went away after Din.


   
   mr. hodgden: GW probably means William Hodgson.



 


8. Morning clear with the Wind brisk from the Southward. Abt. 3 oclock a heavy Shower of Rain for half an hour. Mer. at 70 in the Morng. 75 at Night. Mr. Lee & Miss Portia Lee Mr. Hodgden, & Doctr. Stuart who came in the afternoon of yesterday went away after breakfast & Mr. & Mrs. Potts, Miss Fitzhugh Mrs. Conway Miss Brown Mr. Wm. Wilson Mr. Wm. Ramsay & Mr. Lear came to Dinner & returned.


   
   Portia Lee and William Hodgson were married 2 May 1799.



   
   Dr. William Ramsay had died c.1795 (Arlington County Complete Records, Book A, 169–70, Vi Microfilm). The William Ramsay who appears today at Mount Vernon is probably the son of Patrick and Elizabeth Ramsay and the brother of Eliza Ramsay Potts, who is also a Mount Vernon guest. William and his twin brother Andrew Ramsay were merchants in Alexandria (SLAUGHTER [3]Philip Slaughter. A History of Bristol Parish, Va., with Genealogies of Families Connected Therewith, and Historical Illustrations. Richmond, 1879., 211; Columbian Mirror [Alexandria], 21 Oct. 1797 and 15 Feb. 1799).



 


9. Clear morning wind at No. West Mer. 66–72 at Night—clear all day.
 



10. Clear morning—Wind, tho’ little still No. Westerly, Mer. 64—Southerly afterwards & at Night 74. Doctr. Craik, Wife & Son—a Mr. Craig of Alexa. & Mr. Hunter of Baltimore—Mr. Jno. Herbert—Mr. de Bourg Presid. of the College at George Town another of the Professors & two of the Studts. Viz.—a Son of Mr. Laws & a Neph. of Barrys dined here & all retd.


   
   Mr. Craig is probably Samuel Craig, who in 1799 was the treasurer for the Alexandria Library (Columbian Mirror [Alexandria], 10 Jan. 1799).



   
   Louis Guillaume Valentin DuBourg (1766–1833) was born in Santo Domingo and raised and educated a Roman Catholic priest in France. In 1794 he migrated to the United States and two years later was appointed president of Georgetown College (later Georgetown University), the first Roman Catholic college in the United States, founded in 1789 (see DALEYJohn M. Daley. Georgetown University: Origin and Early Years. Washington, D.C., 1957.).



 


11. Morning lowering—Wind fresh from the So. Mer. 72. Rain in the afternoon. Mer. 74 at Night. Mr. Fitzhugh & his oldest daughter dined here. He went away afterwards & Mr. McHenry—Secy. of war came in the evening.


   
   James McHenry, the secretary of war, brought GW’s commission as “Lieutenant General and Commander in Chief” of the provisional army then being raised in expectation of a war with France. GW’s commission, dated 4 July 1798, is in DLC:GW. GW accepted the commission with the proviso that he would not enter active service until the army was in the field, which never occurred. The army was disbanded in 1800.



 


12. Morng. Clear & Calm—Mer. at 69. Clear through the day. M. 72 at . The following Compy. dined here Colos. Fitzgerald & Simms Mr. Herbert & Son—Doctr. Craik & Son—Mr. L. Lee Col. Ramsay—Cap. Young & Lt. Jones Mr. Potts Wm. Wilson Mr. Porter Doctr. Cook Mr. Riddle Mr. Lear—Mr. Tracey—& six Ladies & 4 Gentn. from Mr. Rozers.

   
   
   cap. young: Capt. Robert Young (1768–1824) of the Alexandria Dragoons. By 1800 Young and Philip Richard Fendall were “merchants & partners” in the Alexandria firm of Robert Young & Co. This probably is the same man who was a general of militia in the War of 1812 (Columbian Mirror [Alexandria], 12 June 1798; Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 2:65; POWELL [1]Mary G. Powell. The History of Old Alexandria, Virginia: From July 13, 1749 to May 24, 1861. Richmond, 1928., 363).



   
   Lieutenant Jones is probably Walter Jones (c.1773–1861), an attorney in Alexandria and Washington City, who studied law with Bushrod Washington and later married a daughter of United States Atty. Gen. Charles Lee (BROCKETTF. L. Brockett. The Lodge of Washington. A History of the Alexandria Washington Lodge, No. 22, A.F. and A.M. of Alexandria, Va., 1783-1876. Alexandria, Va., 1876., 169). doctr. COOKRoy Bird Cook. Washington’s Western Lands. Strasburg, Va., 1930.: possibly Dr. Stephen Cooke who emigrated from Bermuda to Alexandria after 1788 and later settled in the Leesburg neighborhood at his farm called The Forest.


   
   
   Mr. Riddle was probably the merchant Joseph Riddle whom GW credited on 20 July 1798 for rent received for a house owned by GW in Alexandria (GW’s Cash Memoranda, 1 Sept. 1797–20 Feb. 1799, RPJCB).



  

   


13. Lowering in the Morng. No Wind Mer. 70. Clear afternoon Mer. 66.
 


14. Clear Morng. Mer. 62 but little Wd. 68 at Night—wind westerly. The Secy. of War left this after dinner.
 


15. Morning clear but little wind Mer. 68. Clear & cool all day with the [wind] So. Easterly Mer. 70 at Night. Mr. Law dined here & returned afterwds.
 


16. Raining or Misting all day—with but little w. & that Southerly. Mer. 68 all day.
 


17. Hea[v]y Morng. & even.—clear midday. Mer. 70. Mr. & Mrs. Fitzhugh & their Younger daughter & son & Mr. Lear came to dinner. The last retd. after.
 


18. Rain with thunder in the morng. Mer. at 70. Clear afterwards and Wind Northerly. Mer. 72 at N. Mr. Fitzhugh & all his family went away after dinner.
 


19. Morning—clear—Wind North. Mer. 60. Clear all day. Wind blowing fresh from No. Wt. Mer. 66 at Night. Miss Digges & her niece Miss Carroll dined here.


   
   miss digges: Ann Digges (died c.1804) of Warburton was a sister of Elizabeth Digges Carroll (1743–1845), whose daughter Ann is probably the “niece Miss Carroll” accompanying Ann Digges today.



 


20. Morning—clear & Cool—Wind brisk from No. W. Mer. 60 in Morning 68 at Night. Went up to Alexa. with Mrs. W. & Miss Cus. dined at Doctr. Craiks retd. in the Aftn.
 


21. Morning & throughout the day clear with very little Wind. Mer. 63 in the Morning & 74 at Night.
 


22. Morning quite clear—Wind Southerly—Mer. at 68. Clear all day—Mer. 76 at Night. Mr. Mrs. Dalton & their two daughters came here to dinner.


   
   Tristram and Ruth Hooper Dalton had six daughters, three of whom lived to maturity.



 



23. Morng. clear—Wind Southerly Mer. 70. Remained so all day. Mer. 76 at N. Mr. Lear came in the M[ornin]g—stayed all day.
 


24. Morng.—clear & still—Mer. 72. Clear thro’ the day with a southerly Wind. Mer. 80 at Night. Doctr. Stuart & Mr. Geo. Graham dined here. The last went away afterwards.

   
   
   Graham is probably George Graham (c.1772–1830), who grew up at Gunston Hall with the children of George Mason. He was a son of Richard Graham, merchant of Dumfries, and his wife, Jane Brent Graham. Young Graham had come to live at Gunston Hall when his aunt, Sarah Brent, became the second wife of George Mason in 1780. After graduation from Columbia College, Graham studied law and practiced in Dumfries. He married Elizabeth Mary Ann Barnes Hooe Mason, the widow of his friend George Mason (1753–1796) of Lexington.



 


25. Morng. Clear—Wind Southerly Mer. 74. In the Afternoon Rain below us—but none fell here. Mer. 78 at Night. This family & Mr. Daltons dind with Mr. Le[a]r.


   
   Tristram Dalton was a business partner of Tobias Lear (Fairfax County Deeds, Book B–2, 39–42, Vi Microfilm).



 


26. Mer. at 76 in the Morning very little wind. Rain pretty smartly abt. 3 Oclock for 5 or 6 Minutes. Mer. 80 at Night. Mr. Herbert wife 2 daughters son & Mr. & Mrs. Whiting dined here—as did the Count Inznard & Mr. Merchant—all went awy.


   
   William Herbert and his wife Sarah, eldest daughter of John Carlyle, had two sons and five daughters. Sarah’s sister, Anne Carlyle (1761–1778), married Henry (Harry) Whiting (1748–1786), son of Francis (Frank) Whiting. She died during the delivery of their only child, Carlyle Fairfax Whiting (1778–1831), later of Morven, who appears here with his bride, Sarah Little Whiting (1776–1835), daughter of Col. Charles and Mary Manley Little.


   
   
   count inznard: This may be Joseph M. Yznardi (Iznardi), Jr., American consul at Cadiz, or his father Josef Yznardi, a merchant of Cadiz who was acting consul during his son’s absences from the city.



 


27. Morng. clear & calm—Mer. 77. Clear all day & but little W. Mer. 87 at .
 


28. Clear Morng. but rain in the Afternoon at a distance from us. Mer. 80 in the M. 90 at noon & 86 at Night.
 


29. Mer. 80 in the Morng. 90 at N. & 86 at Night. Clear all day Wind Southerly. Doctr. Craik dind he[re].
 



30. Morning lowering—wind brisk from South & Mer. at 79. Clouds gathered & Rain fell in difft. quarters before Noon. Abt. 3 oclock we had a fine shower for half an hour with a little more at Night. Mer. 72 at N.
 


31. Morng. clear—afternoon appearance of Rain but none fell. Mer. 68 in the Morng. 76 at Night. Very little wind. Mrs. L. Washington—Mr. Foot & a Majr. Parker dined here & returned.


   
   majr. parker: probably Maj. Alexander Parker (died c.1820), who had served as an officer in the 2d Virginia Regiment throughout the Revolution. He was the son of Richard Parker (1729–1813) and Elizabeth Beale Parker of Westmoreland County. In 1790 Parker was appointed a major in the United States Army (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:45–47).



